Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 1-4 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A kit for modifying a single-wheel electric skateboard, wherein the single-wheel skateboard comprises a longitudinal deck with a central wheel opening, a wheel positioned in the wheel opening operable for rotation, opposed ends of the deck extending away from the wheel opening, and foot receiving portions on the deck for receiving the feet of a rider with one foot on each side of the wheel opening, the kit comprising: a pair of mounting components each having a lower end configured to be secured to the deck at opposed ends of the central wheel opening and a curved upper portion that extends over a portion of the wheel in radially spaced relation, each mounting component configured to receive one of a pair of foot lifts, each of said foot lifts comprising a foot receiving component configured to engage the upper portion of said mounting components, to enable the rider while having each foot engaged in the respective foot lifts to lift the single-wheel electric skateboard upward and off the ground by bending their knees and jumping upward to perform freestyle skateboarding maneuvers and aerial moves and jumps; and a generally rectangular shield member having opposed ends mounted to the pair of mounting components, respectively, and curved to extend over an upper portion of the wheel in radially spaced relation such that the curved surfaces of the opposed mounting brackets and the shield member serve as a fender and splash shield.


Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614